In an action by a purchaser for specific performance of a contract for the sale of real property, defendants Promuto, the sellers, appeal from an order insofar as it denies their motion to examine plaintiff before trial as to items “ 1 ”, “ 2 ”, “ 3 ”, “ 8 ”, “ 9 ” and “ 10 ”. Order, insofar as appealed from, reversed, with $10 costs and disbursements, and motion granted to examine plaintiff as to the aforementioned items, with $10 costs; examination to proceed on five days’ notice. The denial of the examination as to the items enumerated above was an improvident exercise of discretion. Adel, Acting P. J., Wenzel, MacCrate, Scimidt and Beldock, JJ., concur.